Citation Nr: 1602086	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  14-12 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for bilateral shoulder degenerative joint disease. 

4.  Entitlement to an initial disability rating in excess of 10 percent for residuals of traumatic brain injury (TBI).  

5.  Entitlement to an initial compensable rating for residuals of TBI with tension-type headaches.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953 and from October 1954 to October 1956.  He had subsequent Army National Guard service between approximately July 1958 and June 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from December 2006, November 2007, February 2009, and November 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The claims for service connection for a back disability and tinnitus and for higher ratings for residuals of TBI and residuals of TBI with tension-type headaches came before the Board in June 2014, along with 2 others, and the Board denied them at that time.  The decisions concerning service connection for back and tinnitus disabilities and higher ratings for residuals of TBI and TBI with tension-type headaches were appealed, and the United States Court of Appeals for Veterans Claims (Court) issued a July Order which vacated the those decisions and remanded the claims to the Board for further action.  The Court dismissed appeals for an effective date earlier than September 2006 for TBI residuals and entitlement to a total disability evaluation based on individual unemployability at the time.  

The claim for service connection for bilateral shoulder degenerative joint disease came before the Board in February 2015, along with 3 others, and the Board denied it at that time.  The decision was appealed, and the United States Court of Appeals for Veterans Claims (Court) issued an August 2015 Order which vacated the February 2015 Board decision in part and remanded the current issue to the Board for further development.  At the Court, the Veteran abandoned an appeal of the Board's August 2015 denial of service connection for a bilateral forearm disability.  There were two other issues on appeal at the time of the Board's February 2015 decision.  The Board remanded those issues to the RO at that time, and they were subsequently granted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a back disorder and bilateral shoulder degenerative joint disease, and higher ratings for residuals of TBI and residuals of TBI with tension-type headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Appellant's tinnitus was not manifest in service or to a degree of 10 percent within 1 year of separation from a period of service lasting 90 or more days and is unrelated to any incident of service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2015).

Letters dated in October 2006 and April 2008 notified the Appellant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims of service connection for tinnitus.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Appellant's STRs, PMRs, and VAMRs.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. §§ 3.159(c)(4) , 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).  The November 2008 and November 2013 VA examiners reviewed the claims file, examined the Appellant, and issued opinions that describe the etiology of his tinnitus disability, in sufficient detail to enable the Board to make a fully informed decision, when the rest of the evidence is also considered.  While the VA examiner in November 2008 did not discuss the Veteran's report of continuity of symptoms since a 1974 fall at that time, the Board finds that this is harmless, as the Appellant's November 2008 report of continuity since 1974 is not credible, as explained below.  Thus, VA provided adequate VA examinations with opinions with regard to the Appellant's claim for service connection for tinnitus.  

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452   (1994)); see also 38 U.S.C.A. §§ 1110 , 1131.  A "veteran" is "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).  The term "active military, naval, or air service" refers to: (1) active duty; (2) any period of active duty for trading (ACDUTRA) during which the claimant was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the claimant was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2015).  The term "active duty for training" includes, among other things, certain full time duty in the Army National Guard.  38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c)(3).  The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

In order for a claimant to establish veteran status with respect to National Guard service the record must establish that the claimant was disabled during a period of ACDUTRA due to a disease or injury incurred or aggravated in the line of duty, or that he was disabled from an injury incurred or aggravated during a period of INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

"Service connection" refers to a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67   (Fed. Cir. 2004); C.F.R. § 3.303(a). 

Unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation under 38 U.S.C.A. § 1111 (West 2014) and 38 U.S.C.A. § 1153 (West 2014) and the presumptions of service connection accorded to certain diseases under the Statute and pertinent regulations do not apply.  See Bowers, 26 Vet. App. at 206-07; Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that the presumptions of service connection and the presumptions of soundness and aggravation cannot apply to claimants whose claims are based only on a period of active duty for training); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ACDUTRA); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established veteran status (citing Biggins, 1 Vet. App. at 478)). 

When a claim is based on aggravation of a preexisting disorder during an active duty for training period, the claimant must show "both that a worsening of [the] condition occurred during the period of active duty for training and that the worsening was caused by the active duty for training."  Smith, 24 Vet. App. at 48 (emphasis in original) (citing 38 U.S.C.A. § 101(24)(B)  (West 2002)).  Thus, in contrast to claims based on a period of active service, there must be affirmative evidence of actual causation of the worsening of the disorder during the period of active duty for training.  Id.  Causation is established when the evidence shows that the disorder worsened beyond its natural progression during the active duty for training period.  See 38 U.S.C.A. § 1153 (West 2014).  Because the presumption of aggravation does not apply in claims based on a period of active duty for training when veteran status is not established, the burden is on the appellant to show causation.  See Smith, 24 Vet. App. at 48. 

During Army National Guard training in February 1974, the Appellant fell while exiting a truck and injured his head.  The fall occurred in the line of duty.  See May 1974 Favorable Line of Duty Status Determination.

The Appellant alleges that his tinnitus was caused by noise exposure driving and repairing army trucks and from his head contusion in 1974.  See February 2008 Claim; September 2011 Appellate Brief.  The Board finds that the Appellant's current tinnitus was not manifest in service or to a degree of 10 percent within one year of separations from active duty, and that it is unrelated to any of his service.  

The Appellant's STRs do not indicate any ear problems or tinnitus following his activity duty military service.  His January 1953 separation examination does not indicate that he had ringing in his ears after his initial period of active duty and prior to his re-enlistment in October 1954.  His February 1962 Report of Medical History also does not indicate any hearing problems, to include tinnitus.  See also January 1967 Report of Medical History (denying ear problems); February 1971 Report of Medical Examination.

Moreover, a February 1974 PMR for treatment after he slipped and fell, hitting his head, does not report any complaints of tinnitus.  Instead, a mild concussion, and a skull contusion were diagnosed, and the Veteran indicated that he had no symptoms at present.  Additionally, his February 1974 Line of Duty Determination does not document complaints of or treatment for tinnitus at the time of his initial fall while he was serving in the Army National Guard.  A June 1974 service treatment record notes complaints of an earache since shooting the day beforehand, as well as a complaint of a possible sore throat.  On evaluation, the Appellant's ears and throat were negative.  Darvon was prescribed.  There was no mention of tinnitus in this report.  See also February 1975 Report of Medical Examination; June 1982 STRs (discussing the Appellant's 1974 and 1982 falls, but documenting no tinnitus); February 1983 VA Neurological and Orthopedic Examination Reports; March 1984 Report of Medical Examination (stating that the Appellant's health has not changed since his October 1979 Report of Medical Examination, which notes no hearing problems or tinnitus); March 1984 Report of Medical Examination (documenting numerous symptoms in connection with the Appellant's 1974 fall but not documenting any complaints of tinnitus).

The Appellant first reported having tinnitus in February 2008.  See February 2008 Claim.  During a November 2008 VA examination, he stated that he has had bilateral tinnitus since his fall in 1974 and that his tinnitus is not constant--he described having ringing in his ears twice a week for a few minutes at a time.  The examiner diagnosed the Appellant has having tinnitus but opined that "[i]t is less likely than not that the current tinnitus is secondary to the head injury of 1974."  She explained that the medical evidence related to the Appellant's 1974 injury and subsequent medical evidence does not document complaints of tinnitus.  The examiner also opined that the Appellant's "hearing was not affected [by the 1974 fall] and remains pretty good" and observed that the Appellant had little difficulty hearing during the examination. 

In June 2012, the Appellant reported that when he lays down, the room spins and he experiences ringing in his ears.

The November 2008 VA examination report constitutes highly probative evidence that weighs against entitlement to service connection for tinnitus.  The examination was conducted by a doctor who reviewed the Appellant's claims file and pertinent medical history, examined the Appellant, and provided a clear rationale for her opinion.  Moreover, the examiner's opinion aligns with contemporary medical evidence that shows no complaints of tinnitus in and around the time of the Appellant's initial fall.  See February 1974 Line of Duty Determination, Statement of Medical Examination, and Statement by the Appellant; October 1979 Report of Medical History; February 1983 VA Examination Report; March 1984 Report of Medical Examination/History.

Moreover, the Appellant did not report having ringing in his ears until February 2008 -- almost 35 years after his initial fall and over 25 years after his second fall in the Army National Guard.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service).  

The Board notes that the Appellant reported tinnitus of both ears since the 1974 fall, at the time of the November 2008 VA examination.  However, the Board finds that his assertion of continued tinnitus since then is not credible for the following reasons.  His STRs do not mention tinnitus following his active duty, he did not mention any tinnitus and denied continuing tinnitus at the time of the February 1974 private treatment, when he indicated that he had no symptoms at present; and his February 1974 Line of Duty Determination does not report that he had tinnitus at that time.  Additionally, he did not report tinnitus in February 1975 or June 1982, when he discussed 1974 and 1982 falls, a February 1982 VA neurology examination was silent for tinnitus, a March 1984 Report of Medical Examination indicates that his health had not changed since an October 1979 Report of Medical Examination which noted no tinnitus, and the Appellant reported numerous other symptoms in connection with the 1974 fall at the time of a March 1984 VA examination, without mentioning tinnitus.  With all of this evidence, it is very clear that the Appellant did not have tinnitus continuing since his 1974 fall.  

Thus, the Board concludes that the Appellant's tinnitus did not manifest in or within a year of active service and is not related to any incident of service, including the fall during his February 1974 Army National Guard service.

Although the Appellant is competent to report symptoms such as ringing in the ears, he is not competent to determine whether his current tinnitus relates to his falls during service in the Army National Guard.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that the claimant was competent to testify as to factual matters such as experiencing pain in his right hip).  Whether the Appellant's tinnitus was caused or aggravated by his active duty service or his 1974 fall is a medically complex determination that cannot be made based on lay observation alone.  Jandreau, 492 F. 3d at 1376-77 & n4; Barr, 21 Vet. App. at 309.  Instead, such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Appellant lacks medical training and experience, his assertion that his tinnitus relates to his service in the Army and in the Army National Guard is not competent evidence. Thus, the Appellant's statements that his current tinnitus problems relate to service in the Army National Guard are outweighed by the November 2008 VA examiner's opinion, which was rendered by a medical professional.  See Layno, 6 Vet. App. at 470-71.

The evidence weighs against a relationship between the Appellant's tinnitus and his 1974 fall.

The preponderance of the evidence is against the Appellant's claim.  The benefit-of-the-doubt rule does not apply and service connection for tinnitus is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for tinnitus is denied. 


REMAND

Back disorder

In July 2015, the Appellant argued that an October 2007 VA nexus opinion was inadequate because it failed to provide any rationale for the negative opinion rendered, and that a November 2013 VA nexus opinion was inadequate because it ignored the fact that there had been a 1982 line of duty injury, and not just an injury in February 1974.  The Court noted found that nothing in the October 2007 VA examination report indicated how the examiner arrived at his conclusion, and that the November 2013 VA medical opinion was also deficient.  The Board had found that the November 2013 examiner had contained a clear rationale for the opinion rendered.  However, the Court agreed with the Appellant that the confusing spelling and grammar in the November 2013 opinion raised questions as to which conditions were diagnosed, whether the examiner, in listing those conditions, was referring favorably to previous diagnoses by other examiners, or disagreeing with those diagnoses, thus frustrating judicial review.  

The Appellant had asserted that it could not be determined with any certainty whether that examiner diagnosed him with spondylosis, spondylolysis, or 

spondylitis in addition to the spondylolisthesis when he reported 'sponyloiss' and alternatively 'sponsyloisis'.  The Court agreed that these are 3 different diagnoses and that given that it was impossible to know exactly which diagnosis or diagnoses that examiner provided, the examination report did not describe the disability in sufficient detail.  

The Court found that the Board was required to address the confusion engendered by the 2013 opinion before relying on it to deny service connection, and so remand was warranted.  The Court also noted that the examiner failed to discuss February 1974, March 1976, and May 1982 radiographic reports which showed abnormalities.  The Court further noted that the examiner in November 2013 noted a 1982 back injury in the diagnosis and medical history sections of the examination report, but made no mention of it in his rationale, while specifically referring to the 1974 injury and providing several reasons to support the conclusion that the current back condition is not causally linked to the 1974 injury.  It found that it was therefore unclear whether the negative opinion applied only to the 1974 line of duty back injury or to both injuries.  

In light of the problems described by the Court, the Board finds that remand for an addendum to that VA examination report is necessary, as indicated below, in order to assist the Veteran with this claim in accordance with 38 C.F.R. § 3.159.  

Bilateral shoulder disorder

The Board notes that records contemporaneous to service report that in February 1974, the Appellant hit the back of his head and elbows and the lower part of his back on pavement, and that X-rays of his skull and lumbar spine were taken.  The diagnoses were mild concussion, skull contusion, and lumbosacral spine contusion.  On service examinations in February 1975 and October 1979, the Veteran's shoulders were normal.  On service evaluation in May 1982, the Appellant reported falling while trying to sit back in a chair, and he reported injury to his back and right upper arm.  Only lumbosacral spine and right upper arm contusions were assessed.  The Board also notes that on VA examinations in February 1983 and March 1984, the Appellant was working as a barber and made lower back, hip, head, and neck complaints, but no shoulder complaints.  On VA examination in October 2007, the Appellant reported hitting his head and back in 1974, but shoulder problems were not mentioned, and deltoid strength was good.  A February 2008 private medical record shows that musculoskeletal symptoms were reported, but not in the shoulders.  As late as a November 2008 VA examination, the Appellant reported having fallen off of a truck (in service) without having mentioned injuring his shoulders during that event, or having shoulder symptoms.  Service connection for arthritis of the shoulders was first claimed in September 2011, after years of other claims/appeals.  

The Joint Motion for Remand which the Court granted in August 2015 indicates that the parties requested remand because VA failed to provide the Veteran with an adequate medical examination to support the claim.  The parties noted that adequate examinations are required and that a VA examiner in November 2013 had been asked to opine on whether the Appellant's bilateral shoulder condition at least as likely as not was either incurred in or caused by falls that occurred in February 1974 and/or May 1982, and to provide a rationale.  The examiner, however, provided almost no rationale for her conclusion.  Initially, in response to the question of diagnosis, she said that there was none, but later in the worksheet, she indicated that the Appellant has either degenerative or traumatic arthritis of his shoulders.  At the end of the examination, after performing diagnostic testing, she diagnosed the Appellant with degenerative joint disease of the shoulders.  She concluded that there was no evidence of significant neck or shoulder injury found in records.  She noted that findings today were more likely than not due to advanced age and natural progression.  She provided no further explanation for why any currently diagnosed degenerative joint disease was not related to service.  The parties indicated that it was unclear whether the Appellant's diagnosed degenerative joint disease is degenerative or traumatic, and that it appears that the examiner may have impermissibly relied solely on the absence of in service treatment records when she rendered her opinion.  

The parties indicated that on remand, the Appellant should be provided with another examination wherein the examiner adequately explains whether the Appellant's currently diagnosed shoulder degenerative joint disease is related to his 1974 and 1982 falls.  

TBI residuals

There are an August 2010 mental disorders examination, a March 2011 report of neuropsychological evaluation, and an April 2011 addendum to that report of record.  The Appellant argued to the Court that the March 2011 evaluation and April 2011 addendum are incomplete and inconclusive.  The August 2010 mental examiner had indicated that it was not known at that time whether the Appellant's TBI caused his cognitive problems and had recommended a full neuropsychological evaluation to determine the nature and extent of his cognitive functioning problems.  The Court found that the subsequent 2011 neuropsychological tests were inconclusive in several respects.  The March 2011 examiner stated that he was able to make only limited conclusions from the neuropsychological data, and opined that the inconclusive test results were likely caused by the fact that the Appellant was experiencing chronic or acute pain at the time of the testing, as well as a significant sleep deficit.  He indicated that the level of the Appellant's effort in completing the neuropsychological test battery was poor, but he made clear that that was not the result of a willful failure to cooperate, noting that poor effort can have multiple causes and that the Appellant's pain level was a 5 or 7 at the time of testing, as well as the fact that he slept only 2 or 2.5 hours the previous night, and that this would interfere with his ability to accurately complete testing.  In light of the deficiencies in the 2011 reports, the Board finds that further neuropsychological testing is necessary.  

Headaches

Headaches are rated 10 percent under 38 C.F.R. § 38 C.F.R. § 4.124a, Diagnostic Code 8100 when there are characteristic prostrating attacks averaging 1 in 2 months over the last several months, and noncompensable when there are less frequent attacks.  

On VA examination in November 2008, it was indicated that the Appellant's headaches were non-prostrating.  On VA examination in August 2010, the Appellant was diagnosed as having headaches which were non-prostrating.  However, as the Court noted in July 2015, the Appellant indicated in a September 2011 statement that his headaches are sometimes prostrating.  It appears from this statement that the Appellant's headaches may have increased in severity.  

In light of the evidence of a possible increase in the severity of the Appellant's headaches, another VA examination is necessary.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

Since the claims are being  remanded, any additional relevant records of treatment which the Appellant has received which are not of record should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain any additional relevant medical records of treatment which the Appellant has received.  

2.  After the above development has been completed, obtain a clarifying addendum to the November 2013 VA medical opinion concerning the Appellant's current back disorder.  Specifically, the examiner must clearly indicate precisely what current back diagnoses are warranted, and explain why, in detail.  Also, the examiner must correct all material typographical errors in the November 2013 VA examination report with words beginning with the letters "spon", to wit: correct "sponyloiss" and "sponylolithesis" on p.2; and "spondylolithesis", "spnylollithesis", and "sponsyloisis" on p.36.  Render a medical opinion with reasons as to whether it is at least as likely as not (a probability of at least 50 percent) that any currently diagnosed back disorder is related to the line of duty fall noted in 1982, and if so, specify which one.  The examiner should expressly acknowledge and consider the February 1974, March 1976, and May 1982 radiographic reports in arriving at his conclusion.  

3.  Schedule the Appellant for an appropriate and adequate examination to determine the etiology of his bilateral shoulder degenerative joint disease.  The claims file must be provided to the examiner for review in conjunction with the examination.  

After reviewing the file and the remand, the examiner should offer an opinion as to the following:  

       Is it at least as likely as not (a probability of at least 50 percent or higher) that the Appellant's current degenerative joint disease of either shoulder was manifest in service or within 1 year of discharge, or is otherwise causally related to service, to include the falls he had in February 1974 and/or May 1982?

Detailed, adequate, and carefully explained reasons for the responses must be furnished, with the underpinnings for the reasons described in detail.   Please indicate whether the Appellant's diagnosed degenerative joint disease is degenerative or traumatic, and if it is traumatic, indicate whether it is from service trauma, including in February 1974 and/or May 1982.  Please refrain from relying solely on the absence of in-service treatment records when rendering the opinion regarding relationship to service.   A multi-faceted explanation should instead be provided.  For instance, consideration could be given to whether this is the type of disorder which would have been shown on service examinations subsequent to the events, and whether it would be expected, if this had continued since service, that there would have been earlier complaints or treatment for it.  Please provide a complete rationale for all opinions, as the rationale in the November 2013 VA examination report was faulted for being sparse.  With all of the information of record, including that mentioned in the remand, the Board feels that an adequate, carefully worded rationale should be able to be provided.

4.  Schedule the Appellant to adequately complete the neuropsychological evaluation which was recommended by the VA examiner who examined him in August 2010.  Thereafter, that report should be forwarded to the VA examiner who examined the Appellant in March 2011 for consideration.  The examiner is to establish the specific nature and extent of the Veteran's cognitive deficits and their relation (or lack thereof) to the service-connected TBI which occurred on February 19, 1974.  Complete rationales for all conclusions reached should be provided.  

5.  Schedule the Appellant for a VA examination for his service-connected headaches.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examination report should be in conformity with VA's protocol for examinations used to rate the severity of service-connected headaches.  Specifically, the examiner should indicate whether the Veteran has very frequent completely prostrating and prolonged migraine attacks productive of severe economic inadaptability; migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; migraines with characteristic prostrating attacks averaging one in 2 months over the last several months; or less frequent attacks.   

6.  Thereafter, the RO should review the examination reports which have been ordered and return any to the publishing examiners if they are not full and complete as ordered.  Thereafter, the RO should readjudicate the Appellant's pending claims in light of the additional evidence added to the record.  If the benefits sought on appeal remain denied, the Appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
	


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


